DETAILED ACTION
1. This action is in response to the amendment filed 17 December 2020.
2. Claims 3, 8 are cancelled. Claims 1-2, 4-7, and 9-16 are pending and have been examined in this application.

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
4. Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on November 08, 2018. It is noted, however, that applicant has not filed a certified copy of the Japan application as required by 37 CFR 1.55.

Information Disclosure Statement
5. The information disclosure statements (IDS) submitted on 11/19/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copies of Applicants’ IDS forms 1449 are attached to this instant Office Action.

Response to Arguments
6. Applicant’s arguments and amendments have been considered.

35 U.S.C. 101
 have been fully considered and they are not considered persuasive.
The applicant argues that the schedule proposal system actually dynamically adjusts the number of trains to be operated in the transportation system based on the number of passengers determined by the travel demand prediction program, as described in amended claim 1. Thus, the limitations of amended claim 1 are not merely an abstract idea, but are significantly more than an abstract idea because the abstract idea is implemented in a practical application in which the number of trains in a transportation system changes based on the operation of the system so that the system is responsive to changes in passenger demand.

The examiner respectfully disagrees. This not dynamically done. This is instructional and not dynamically done as stated by the applicant. It is instructional and information done on a screen which is not eligible since it is basically instructions telling other people what to do and then a person trains and directs others what to do. Therefore, the adjustments of the number of trains to be operated in the transportation system based on the number of passengers determined by the travel demand prediction program does not demonstrate subject matter that is significantly more and implemented in practical application. Instead, claim 1 recites the additional elements of schedule planning system, schedule proposal system, data server, computing server, and programs are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. But for the “a computing server storing a program” and “a program” language, predicting the numbers of passengers who wait for trains and determining an increase or reduction in the number of 

35 U.S.C. 103
8. Applicant's arguments filed 17 December 2020 have been fully considered and they are considered persuasive.
The 35 U.S.C. 103 rejection has been removed in light of Applicant’s arguments and amendments for the reasons found in the “Allowable Subject Matter” section below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9. Claims 1-2, 4-7, and 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitations and steps described in Claim 1 are generally for operating trains on a railway line with a plurality of stations, for determining a schedule for the railway line (Analyzing information, such as a schedule, (Mental Process) for the purposes of Organizing and Tracking Information (“Certain Method of Organizing Human Activity”); for proposing a change in the schedule for the railway line, wherein storing information collected at the plurality of stations and related to passengers, and storing a travel demand prediction (Collecting and Analyzing information; a Mental Process for Organizing and (Analyzing information (Mental Process) for the purposes of Organizing and Tracking Information (“Certain Method of Organizing Human Activity”)), Page 2 of 12Application No. 16/329,090 Attorney Docket No. 109519.PC058US wherein predicting the numbers of passengers who wait for trains predicts, based on, the predicted number of passengers by the travel demand prediction, the numbers of passengers who wait for trains at the plurality of stations in the predetermined time zone on the current day (Analyzing information (Mental Process) for the purposes of Organizing and Tracking Information (“Certain Method of Organizing Human Activity”)), wherein for determining an increase or reduction in the number of trains to be operated determines, based on the numbers of passengers who wait for trains at the plurality of stations in the predetermined time zone on the current day (Analyzing information (Mental Process) for the purposes of Organizing and Tracking Information (“Certain Method of Organizing Human Activity”)), whether or not the number . which under its broadest reasonable interpretation, covers performance in the mind for the purposes of Organizing and Tracking Information but for the recitation of generic computer components. That is, other than reciting a schedule planning system, a schedule proposal system, a transportation system, a server for storing information, a computing server, travel demand prediction program, a program, and programs (software), nothing in the claim elements precludes the steps from practically being performed or read into the mind for the purposes of Organizing and Tracking Information. For example, but for the schedule planning system, a schedule proposal system, a transportation system, a server for storing information, a computing server, travel demand prediction program, a program, and programs language, predicting the numbers of passengers who wait for trains and determining an increase or reduction in the number of trains to be operated encompasses a station manager for the Metro predicting that because lunch is coming up that there will be higher volume at the station and thus increasing or decreasing the amount of trains at this predetermined time zone for scheduling purposes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then 
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than schedule planning system, a schedule proposal system, a transportation system, a server for storing information, a computing server, travel demand prediction program, a program, and programs. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps such as collecting, storing and transmitting data about pricing objects for sale (collecting/transmitting/storing information) is insignificant extra-solution activity as this is collecting /transmitting/storing data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification writes:
[0017] A dynamic train operation schedule proposal system 11015 may be owned by the railway operator as a part of a railway management system. Alternatively, the dynamic train operation schedule proposal system 110 may be owned by a service operator different from the railway operator, and the service operator may propose a train operation schedule to20 the railway 11 network 120. In addition, the dynamic train operation schedule proposal system 110 can communicate with the operation management center 126 and a terminal 128 used by a passenger 128 or the like via a network 124. 


Which shows that this is a generic system being utilized for this process, such as a computer with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the collecting, storing or transmission steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the computing device identifying attributes, nor the collecting, storing, or transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent claims 6 and 13 also contain the identified abstract ideas, with additional elements data server, computing server, train operations system and train information management system to be considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claims 2 and 7 describes the information collected at the plurality of stations and related to passengers includes at least any of information collected from automatic ticket gates 
Dependent claim 4 describes collecting information on the trains operated on the railway line, wherein further stores and executes at predetermined time intervals (Collecting and Storing information (Mental Process) for the purposes of Organizing and Tracking Information (“Certain Method of Organizing Human Activity”)), wherein generates a schedule proposal in which the number of trains to be operated in the predetermined time zone on the current day has been increased or reduced, based on the result of the determining an increase or reduction in the number of trains to be operated, and the information (Analyzing and Processing information (Mental Process) for the purposes of Organizing and Tracking Information (“Certain Method of Organizing Human Activity”)), collected, of the trains, and updates the schedule based on the schedule proposal (Collecting and Processing information (Mental Process) for the purposes of Organizing and Tracking Information (“Certain Method of Organizing Human Activity”)). which are all part of the abstract ideas presented, with the added additional element of train information management system and schedule proposal generation program to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claim 5 and 11 describes wherein stores for analyzing an effect of the schedule updated, and wherein calculates the effect of the schedule updated (Collecting and Analyzing information (Mental Process) for the purposes of Organizing and Tracking Information (“Certain Method  to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claim 10 describes wherein stores information on the trains operated on the railway line, Page 6 of 12Application No. 16/329,090 Attorney Docket No. 109519.PC058US wherein further stores and executes at predetermined time intervals (Storing and Processing information (Mental Process) for the purposes of Organizing and Tracking Information (“Certain Method of Organizing Human Activity”)), and wherein generates a schedule proposal in which the number of trains to be operated in the predetermined time zone on the current day has been increased or reduced, based on the result of the determination (Processing and Analyzing information (Mental Process) for the purposes of Organizing and Tracking Information (“Certain Method of Organizing Human Activity”)) for determining an increase or reduction in the number of trains to be operated, and the information, stored, of the trains (Storing and Processing information (Mental Process) for the purposes of Organizing and Tracking Information (“Certain Method of Organizing Human Activity”)) which are all part of the abstract ideas presented, with the added additional elements of data server and schedule proposal generation program to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claim 12 describes further comprising: storing, distributing information of the schedule updated based on the schedule proposal (Storing and Transmitting information (Mental Process) for the purposes of Organizing and Tracking Information (“Certain Method of Organizing Human Activity”)) which are all part of the abstract ideas presented, with the added additional elements  and schedule proposal generation program to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claim 14 describes the information related to the trains includes the numbers of passengers on the trains and positional information of the trains (Analyzing and Processing information (Mental Process) for the purposes of Organizing and Tracking Information (“Certain Method of Organizing Human Activity”)) which are all part of the abstract ideas presented, with the added additional elements of train operations system to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claim 15 describes wherein stores a main railway line merge time information including requiring time for a train in a predetermined state to merge with a main railway from a predetermined turnout (Storing and Collecting Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity), wherein a train state information which shows track on which each train is positioned and the state of each train on the railway line is included in the information on the trains operated on the railway line collected (Collecting and Processing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity), and wherein the schedule proposal generation program generates the schedule proposal by introducing an assignable train to the railway line based on the main railway line merge time information and the train state information (Processing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with the added additional element of train information management system to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.

Therefore, Claims 1-2, 4-7, and 9-16 are ineligible.

Allowable Subject Matter
10. Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening/dependent claims, and if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection.   
Examiner notes that Claim 10 depends on Claims 7 and 6, and all would be required in order to overcome the art. If Claim 10 were amended to Claim 6 without Claim 7 it could be rejected.
The reasons as to why the Claims would be allowable over the prior art are:
The closest art of record are Inoue (US Publication Number 20060041374), Spears (US Publication Number 20150264532), and Gaines (US Publication Number 20160021507). Inoue teaches providing a passenger location information system that provides information on the current location of a user during a trip in real time and in a mode suitable for each user, but does not describe a prediction program that predicts the number of passengers who enter a first station in a predetermined time zone for the current day and exit from the second station. Spears teaches tracking locations of a mobile device as a function of time and extracting routes traversed by the mobile device with frequencies of the routes and travel time periods of the routes, but does not describe a prediction program that predicts the number of passengers who enter a first station in a predetermined time zone for the current day and exit from the second station. Gaines teaches providing wait-time information regarding a location by a user where an actual wait-time experienced at the location by the user is determined and reported 

Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160021507 A1
Gaines; Scott
SYSTEM AND METHOD FOR PROVIDING IN REAL-TIME SUBSTANTIALLY ACCURATE WAIT-TIMES AT DIFFERENT LOCATIONS
US 20060122976 A1
Baluja; Shumeet et al.
Predictive information retrieval
US 20070263066 A1
Henning; Mikael et al.
METHOD AND SYSTEM FOR MANAGING VIDEO DATA BASED ON A PREDICTED NEXT CHANNEL SELECTION
US 20180150774 A1
TOMIYAMA; Tomoe et al.
TRANSPORTATION SERVICE INFORMATION PROVIDING APPARATUS, AND TRANSPORTATION SERVICE INFORMATION PROVIDING METHOD
US 20160292627 A1
YAMADA; Takeaki
MAINTENANCE MANAGEMENT DEVICE, MAINTENANCE MANAGEMENT METHOD AND PROGRAM
US 20160267391 A1
Cogill; Randall L. et al.
DISRUPTION FORECASTING IN COMPLEX SCHEDULES
US 20150360706 A1
NIINOMI; Toshihiko et al.
OPERATION MANAGEMENT DEVICE, OPERATION MANAGEMENT METHOD, VEHICLE, VEHICULAR TRAFFIC SYSTEM, AND PROGRAM
US 20150286936 A1
Furuya; Shuhei et al.
TRANSPORTATION ANALYSIS SYSTEM
US 20150185016 A1
Faaborg; Alexander et al.
PREDICTIVE TRANSIT CALCULATIONS
US 20140111358 A1
GONTMAKHER; Alex et al.
TRANSPORTATION INFORMATION SYSTEMS AND METHODS

Thies; Eckart et al.
APPARATUS AND METHOD FOR PREDICTING ARRIVAL TIMES IN A TRANSPORTATION NETWORK
US 20140014188 A1
Szydlowski; Allen et al.
METHODS AND SYSTEMS FOR PRODUCING, TRADING, AND TRANSPORTING WATER
US 20130317884 A1
Chidlovskii; Boris
SYSTEM AND METHOD FOR ESTIMATING A DYNAMIC ORIGIN-DESTINATION MATRIX

12. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JAY-MING WANG/Examiner, Art Unit 3683
4/5/2021                                                                                                                                                                                                        
/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683